107 F.3d 4
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Willie Lee TUCKER, Plaintiff-Appellant,v.GENEVA EMPLOYMENT AGENCY, Defendant-Appellee.
No. 96-7863.
United States Court of Appeals, Second Circuit.
Jan. 28, 1997.

Present Hon.  James L. OAKES, Hon.  Amalya L. KEARSE, Hon.  Dennis JACOBS, Circuit Judges.


1
Appeal from the United States District Court for the Southern District of New York.


2
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was submitted by plaintiff pro se.


3
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Cote's Order dated June 7, 1996.  Plaintiff has called to our attention no basis for overturning the judgment.


4
We have considered all of plaintiff's pertinent contentions on this appeal and have found them to be without merit.  The judgment of the district court is affirmed.